Citation Nr: 1447010	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  12-10 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for depression, claimed as secondary to service-connected internal derangement, left knee, instability status post ligament repair and left knee arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel





INTRODUCTION

The Veteran served on active duty from May 1974 to May 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

A hearing before a Veterans Law Judge was scheduled at the Veteran's request in July 2012 and he was notified of the hearing in a June 2012 letter.  The Veteran failed to appear for the hearing without explanation and he has not requested that the hearing be rescheduled.  Therefore, his request for a hearing is deemed abandoned.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has a depression disability secondary to his service-connected left knee instability and left knee arthritis.  He was afforded VA examinations in August 2010 and again in March 2012 to address conflicting medical opinion evidence between a June 2002 VA examiner and the August 2010 VA examiner.  Unfortunately, neither the August 2010 nor the March 2012 report included a medical opinion as to whether the Veteran's service-connected left knee disabilities aggravate his depression.  The AOJ should return the claims file to either the August 2010 or March 2012 examiner, if available, to obtain an addendum medical opinion regarding aggravation.

Prior to obtaining a supplemental medical opinion, the AOJ should print the records contained on the CD received from the Social Security Administration (SSA) in November 2011 and associate the records with the paper or electronic claims file.  The AOJ should also obtain ongoing treatment records from the Reno VA Medical Center (VAMC) dated from March 2012 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Print the documents from the CD received from SSA in November 2011 (see volume 3 of claims file) and associate the records with the paper or electronic VA claims file.

2.  The AOJ should also obtain and associate with the claims file ongoing records of evaluation and treatment for depression and the left knee disabilities from the Reno, Nevada VAMC dated from March 2012 to the present.

3.  After the above development has been completed, provide the entire claims file to either the August 2010 or March 2012 VA mental disorders examiner, if available, to obtain an addendum medical opinion.  The entire claims file and a copy of this remand (including access to all records in electronic form) must be made available for review.  

Following a review of the claims file, the reviewing examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's depression is permanently worsened beyond normal progression (aggravated) by the service-connected left knee disabilities.  If the reviewing examiner finds depression aggravated by the left knee disabilities, he/she should attempt to quantify the degree of aggravation.

A complete rationale for all conclusions must be included in the report provided.  (Any medical record reviewed and relied on by the examiner must be included in the claims folder).  

If a prior examiner is not available or the examiner concludes that an additional VA mental disorders examination is required to render the requested opinion, then the Veteran should be afforded such an examination.  In such case, all necessary tests and studies should be conducted, including any psychological testing.  

4.  The AOJ must ensure that the medical opinion report complies with this remand and the question presented in the request.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

5.  After completion of the above actions and any additional development deemed necessary, the AOJ should readjudicate the claim on appeal.  If the benefit sought cannot be fully granted, issue a supplemental statement of the case (SSOC) before the claims file is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



